          Case 1:17-cr-00548-PAC Document 174 Filed 11/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
UNITED STATES OF AMERICA                             :

        -v-                                         :            NOTICE OF MOTION

JOSHUA ADAM SCHULTE,                                :
                                                                 S2 17 Cr. 548 (PAC)
                  Defendant.                          :
------------------------------------------------------X

     PLEASE TAKE NOTICE that the defendant Joshua Adam Schulte, by and through his

counsel, moves this Court, pursuant to Fed. R. Crim. P. 12(b)(3)(B)(v) and the First and Fifth

Amendments of the Constitution, upon the accompanying memorandum of law, and all prior

proceedings herein, for an order dismissing Counts One, Two, ,Three, Four, and Six of the Second

Superseding Indictment on the ground that the Espionage Act, 18 U.S.C. § 793, and the federal

larceny statute, 18 U.S.C. § 641, are unconstitutionally overbroad and void for vagueness.

Dated: New York, New York
       November 4, 2019
                                                          Respectfully submitted,

                                                          /s/ Edward S. Zas

                                                          Edward S. Zas
                                                          Federal Defenders of New York, Inc.
                                                          52 Duane Street, 10th Floor
                                                          New York, New York 10007
                                                          Tel.: (212) 417-8742

                                                          Sabrina P. Shroff
                                                          233 Broadway
                                                          New York, New York 10007

                                                          Counsel for Defendant
                                                          Joshua Adam Schulte
